IN THE COURT OF APPEALS OF TENNESSEE
                       MIDDLE SECTION AT NASHVILLE




                                                           FILED
SHERRY BROWN, as next friend              )
and natural mother of her minor           )               September 30, 1998
children, AMANDA DANETTE                  )
MCMULLIN and ADAM MCMULLIN,               )               Cecil W. Crowson
                                          )              Appellate Court Clerk
       Plaintiff/Appellee,                )
                                          )      Appeal No.
                                          )      01-A-01-9710-CH-00561
VS.                                       )
                                          )      Lawrence Chancery
                                          )      No. 6489-93
DORRIS MCMULLIN, LARRY                    )
MCMULLIN, HELEN MCMULLIN,                 )
and THE ESTATE OF EUGENE                  )
MCMULLIN,                                 )
                                          )
       Defendants/Appellants.             )


                                    ORDER


              The appellees have filed a petition asking the Court to rule that the

appeal in this case was frivolous. We find that the appeal was not frivolous and

overrule the petition.

              It is therefore ordered that the petition be overruled.




                                          __________________________________
                                          HENRY F. TODD, PRESIDING JUDGE
                                          MIDDLE SECTION



                                          __________________________________
                                          BEN H. CANTRELL, JUDGE



                                          __________________________________
                                          WILLIAM B. CAIN, JUDGE